     Case 2:11-cv-02980-KJM-CKD Document 208 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    Pacific Coast Federation of Fishermen’s              No. 2:11-cv-02980-KJM-CKD
      Associations, et al.,
12                                                         ORDER
                               Plaintiffs,
13

14           v.

15    Donald R. Glaser, Regional Director of the
      U.S. Bureau of Reclamation, et al.,
16
                               Defendants.
17

18

19          Having reviewed the parties’ joint report regarding additional discovery and pretrial
20   scheduling, the court orders as follows:

21          1.      The last day for fact discovery is July 16, 2021.

22          2.      Supplemental expert opinions must be disclosed by September 17, 2021.

23          3.      Rebuttal expert opinions must be disclosed by October 16, 2021.

24          4.      Supplemental expert discovery must be completed by November 19, 2021.

25          5.      Briefing and a hearing on dispositive motions will proceed as follows:

26                      a. Defendants’ and defendant intervenor’s motions must be filed no later than

27                         January 28, 2022. Defendants and defendant intervenor are encouraged to

28                         file a joint motion.

                                                     1
    Case 2:11-cv-02980-KJM-CKD Document 208 Filed 04/12/21 Page 2 of 2


1                  b. Plaintiffs’ cross-motion must be filed by February 11, 2022.

2                  c. Defendants’ and defendants intervenor’s opposition/reply must be filed by

3                     February 25, 2022.

4                  d. Plaintiffs’ replies must be filed by March 11, 2022.

5                  e. Cross motions for summary judgment must be heard March 25, 2022 at

6                     10:00 a.m.

7         IT IS SO ORDERED.

8    DATED: April 12, 2021.

9




                                               2
